Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Amendment filed December 10, 2021 has been entered.  Claims 1-3 and 36-44 are pending in this application and examined herein.

                                        Information Disclosure Statements
The Examiner acknowledges receipt of the information disclosure statements filed _October 8, 2021_.  The nine (9) information disclosure statements filed on that date cite a total of   456   references.  There is no requirement that applicants explain the materiality of English language references.  However the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  An applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal 

Rejections – 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 36-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Carotenuto et al. European Physical Journal B article in view of the Jana et al. Chemical Communications article.
Carutenuto discloses a method that includes providing a mixture including silver nitrate, ethylene glycol, and poly (N-vinylpyrrolidone) (PVP), all in accord with claim 1 as amended and new claims 40-43, and reacting this mixture under conditions that form metal nanostructures, i.e. silver nanostructures.  With respect to new claim 39, this claim is not limited to any particular concentrations or molar ratios; therefore whatever the values are for these parameters in the prior art fall within the scope of the instant claim.
Carutenuto does not disclose separating nanostructures having a desired shape from nanostructures of other shapes as required by the instant claims.  Jana is similarly directed to forming silver nanostructures by reduction of a solution of silver nitrate, i.e. is in a similar field of endeavor as Carutenuto.  Jana indicates it was known in the art, at the time of the invention, following formation of the silver nanostructures, to separate different shapes of those nanostructures by centrifugation (which involves separating by “gravity” as recited in instant claim 3).  One such shape is nanowires, as recited in new claim 44.  See the paragraph .
Thus the combined disclosures of the Carutenuto et al. and Jana et al. articles would have suggested a method as presently claimed to one of ordinary skill in the art.

			   Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 39-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 7,585,349. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method as defined in claims 1 and 2 of the ‘349 patent involves carrying out substantially the same series of process steps using the same materials (i.e. silver nitrate, ethylene glycol, PVP) as the method of the instant claims, with the “desired nanostructure shape” of instant claim 44 being pyramids.  The pyramids thus formed in the ‘349 method are then separated from nanostructures of other shapes (see ‘349 claim 2) in accord with the final clause of instant claim 1.  Because of the substantial overlap between the method defined in the ‘349 claims and that defined in the instant claims, no patentable distinction is seen to exist therebetween.

Claims 1 and 39-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,384,936. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method defined in claim 1 of the ‘936 patent is effectively a combination of that of present claims 1, 39 and 44.  Claims 2-5 of the ‘936 patent are substantially identical to .

				Response to Arguments
9.	The amendments to the claims filed December 10, 2021 resolve all previous issues under 35 USC 112 and 103.  However, the claims as amended are subject to new grounds of rejection, as detailed supra.

				  Allowable Subject Matter
10.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose a method as claimed and which includes filtering nanostructures in accord with this claim.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


							
 12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 30, 2022